 In the Matter of FORD MOTOR COMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE WORKERS OF AMERICA, LOCAL No. 406Cases Nos. C-873 and R-856.-Decided December 8, 1939Automobile and TruckAssembly Industry-Interference, Restraint,and Coer-cion: spasmodic anti-union statements by supervisors to employees-Compaaty-Dominated Union:charges of, dismissed;abortiveattempt to form as a viola-tion of Section 8 (2) of theAct-Unit Appropriatefor Collective Bargaining:non-salaried production,maintenance,shipping,receiving,and service-stock em-ployees of the respondent at the Long Beach assembly plant, including unsalariedforemen, assistant foreman,assistant working foremen, and timekeepers, butexcluding all employees working inthe factoryservice department-EmployeeStatus:workingforemen-Representatives:proof of choice:signed authoriza-tions,membership in good standing with dues not over three months in arrears-Collective Bargaining:refusal to acknowledge Union's written request for a con-ference; absence from office at proposed time without warning or explanation;oral refusal to meet with Union's bargaining committee;strike caused by refusaltomeet ; order based on majority at date of refusal to bargain;respondentordered, upon request, to bargain with Union and to reinstate or place on pref-erential list all employees who went onstrike-Investigation of. Representatives:petition for, dismissed in view of the order to bargain collectively.Mr. David Persinger,for the Board.Williams c6 Wallace,'by Mr. W. R. WallaceantiMr. Oscar A. Trip-pet;both of Los Angeles, Calif.,Colomboc0Colombo,byMr. Louis J.Colombo,of Detroit, Mich., andCravath, de Gersdorff, Swaine &Wood, by Cllr. Frederick WoodandMr. Alfred McCormack,both ofNew York City, for the respondent.Mr. Francis Hoague,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn March 7, 1938, the International Union, United AutomobileWorkers of America, Local No. 406, herein called the Union, filedwith the Regional Director for the Twenty-firstRegion(Los Angeles,California)charges allegingthat the Ford Motor Company, LongBeach, California, herein called the respondent, had engaged in and18 N. L. R. B., No. 27.167283029-41-vol. 18-12 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On the same day the Union filed with the said Regional Di-rector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentand requesting an investigation and certification of representativespursuant to Section 9 (c) of the Act.On April 26, 1938, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On April 26, 1938, the Union filed with the said RegionalDirector an amended charge alleging that the respondent had engagedin unfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), and (5) and Section 2 (6) and (7) of the Act.Upon the amended charge the Board, by the said Regional Director,issued its complaint dated April 27, 1938, alleging that the respondenthad engaged in and was engaging in unfair labor practices, affectingcommerce within the meaning of Section 8 (1), (2), and (5) and Sec-tion 2 (6) and (7) of the Act. A copy of the complaint, accom-panied by notice of hearing and a copy of the petition, was dulyserved upon the respondent and the Union and was mailed by regis-tered mail, postage prepaid, to Independent Automobile Workers, c/oFord Motor Company, Long Beach, California.On May 2, 1938, theBoard, acting pursuant to Article III, Section 10 (c) (2), and ArticleII, Section 37 (b), of said Rules and Regulations, ordered that therepresentation case be consolidated for the purpose of hearing withthe case involving the charges filed by the Union.On May 11, 1938, the respondent filed a motion to make the com-plaint more definite and for a Bill of Particulars.On May 18, therespondent filed an answer to the complaint, in which it denied that itwas engaged in commerce and that it had engaged in the unfair laborpractices set forth in the complaint.On May 24, 1938, the Board bythe said Regional Director issued an amended complaint alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), and (5) and Section 2 (6) and (7).On the same day the Unionfiled with the said Regional Director an amended petition for investi-gation and certification.Copies of the amended complaint, ac-companied by notice of hearing and the amended petition, were dulyserved upon the respondent and the Union and were mailed by regis-teredmail, postage prepaid, to Independent Automobile Workers, FORD MOTOR COMPANY169c/o Ford Motor Company, Long Beach, California.Regarding un-fair labor practices, the amended complaint alleged in substance thatthe respondent, through various alleged officers, agents and servants,dominated and interfered with the formation and administration of,and supported, a labor organization entitled "Independent Automo-bileWorkers," hereinafter called the I. A. W., and that on or aboutJanuary 1, 1938, and at all times thereafter, the respondent refused tobargain collectively with the Union although the majority of the re-spondent's employees within the appropriate bargaining unit hadauthorized the Union to represent them for the purpose of collectivebargaining.On May 25, 1938, the Regional Director issued an orderdenying the respondent's motion to make the complaint more definiteand for a Bill of Particulars.On June 3 the respondent filed itsanswer to the amended complaint in which it denied that it had en-gaged in or was engaging in the unfair labor practices set forth inthe amended complaint.On the same day the respondent filed an"answer to, and motion for dismissal of the amended petition for in-vestigation and certification."On June 4 the Regional Directorissued an order denying the respondent's motion to dismiss theamended petition.Pursuant to notice and 'amended notice, a hearing was held at LosAngeles, California, on June 6, 7, 8, 9, 10, 13, 14, and 16, 1938, beforeR. N. Denham, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issue was afforded both parties.At the hearing the temporarypresident of the I. A. W. appeared as a witness and stated that priorto the hearing he had consulted counsel regarding the representationof the I. A. W. at the hearing and that, for financial reasons, theyhad decided not to be represented.During the course of the hearing,the Trial Examiner ruled upon various motions and objections toadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On August 12, 1938, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served on the parties, finding that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (2),and (5) and Section 2 (6) and (7) and recommending that the re-spondent cease and desist therefrom and take certain affirmative ac-tion to remedy the situation brought about by the unfair laborpractices.On September 12, 1938, the respondent filed its exceptionsto the Intermediate Report together with a motion to dismiss the 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended complaint.On July 15, 1939, the respondent filed its briefin support of these exceptions.On July 18, 1939, pursuant to arequest by the respondent, oral argument was had before the BoardatWashington, D. C.The respondent was represented by counseland participated.Neither the Union nor the I. A. W. appeared atthe oral argument.The Board has reviewed the exceptions to theIntermediate Report and, in so far as they are inconsistent with thefindings, conclusions, and order set forth below, finds them to bewithout merit.On July 25, 1939, the respondent filed a motion tosupplement the record as to the procedure of the Board herein in cer-tain respects, and for leave to except and argue to the record as sosupplemented.The motion is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTFord Motor Company is a Delaware corporation engaged in themanufacture, assembly, sale, and distribution of automobiles andtrucks and various types of automobile parts and accessories. Itowns, operates, and maintains manufacturing and assembly plants inmany States throughout the country.These proceedings concern theassembly plant located at Long Beach, California.During 1937,33,379 units were assembled at this plant.Although some of the partscomposing the finished unit come from within the State of California,"most of them are shipped from the main factory at Dearborn, Michi-gan.The average daily shipment to the Long Beach branch is ap-proximately 5 carloads of material.When production is increased,the daily shipment sometimes runs as high as 18 carloads.Of theunits assembled at this plant approximately 13 per cent are shippedout of the State of California.The number of employees at the Long Beach assembly plant varieswidely from month to month and even from week to week.Whereasat the beginning of September 1937 the plant employed approximately980 production and maintenance employees, at the time of the hearingthere were approximately 380 such employees:II.THE ORGANIZATIONS INVOLVEDInternationalUnion,United AutomobileWorkers of America,Local No. 406, is a labor organization affiliated with the Committee forIndustrial Organization ,2 admitting to membership all non-salariedIThe plant superintendent testified that batteries,tires,springs, and parts of springsare purchased locally.2Now the Congress of Industrial Organizations. FORD MOTOR COMPANY171production, maintenance, receiving, shipping, and service-stock em-ployees of the respondent at its Long Beach assembly plant, excludingall employees who work in the factory service department.Independent AutomobileWorkers is an unaffiliated plant-widelabor organization.The record does not show what classifications ofemployees are eligible to membership except that membership isrestricted to citizens of the United States.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; attempted formation of acompany-dominated labor organizationIn the early part of 1937 the Union commenced an organizing cam-paign among the respondent's employees at the Long Beach plant.-3By June 1937 an overwhelming majority of the production and main-tenance employees had signed membership cards.'In June, less than a month after the Union had been chartered andinstalled,Edwin A. Storm, an employee in the Body Build depart-ment, and shop steward of that department for the Union, was ap-proached by his assistant working foreman, A. G. Rogers, with aproposal that he (Storm) and James Holmes, who was with Stormat the time, could make some extra money and insure themselvespermanent employment with the respondent if they would form acompany union.Upon being asked where the money would comefrom, Rogers stated that he had "official backing" and that there wasplenty of money behind this plan.Later in the conversation, Stormagain questioned him as to the source of the money, and was told thatif he wanted verification he would get it.Shortly thereafter, NicolasDeBone, foreman of the entire Body department, which comprisesBody Build, Paint and Enamel, and Trim departments, came atRogers' suggestion to where Storm was working, and a conversationensued.DeBone said that he would be unable to speak to him directlyregarding the company union, but that he would send messages byRogers.Then he walked off and spoke to Holmes and two otheremployees named Sims and Carter. Subsequently when Sims spoketo Storm about this Storm advised him to "play along with them."The above is a summary of the combined testimony of Storm andHolmes.Regarding this incident DeBone testified as follows :Rogers came up to me one day and said, "Ed Storm wants to seeyou down the buck."... So I went down there and Ed said "We* Throughout the rest of the decisionthe LongBeach plant will be referred to merelyas the plant.* The Union's financial secretary produced 927 membership cards, mostof which hesaid had been signed between April andJune 1937. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDwant to form a company union."He said "We have got to getsome cards out to solicit.How can we get some money to dothat ?"Well, really, I thoughtI had even stood and listened there toolong because I wasn't interested in anything like that, and Iwanted to get away fromthere, andI walked away. . .wait aminute . . . he asked me then if the company would furnish somemoney for those cards, and I said "Definitely not; they wouldn'tbe interested;neither would I."That is when I walked away from the man ...Holmes came walking over.He said, "Hey, wait a minute. Iwant to see you." ...He went into the same detail,and I keptright on walkingaway from him.The improbabilityof this testimony leads us to disbelieve DeBone'sversion of the event.It does not seem likely that a man in DeBone'sofficial position would leave his work at the call of an ordinary em-ployee on such a mission without reprimanding him severely.Histestimony shows no such reprimand.Instead he states that he merelywalked away.His testimony is not convincing,and the Trial Exam-iner credited Storm's version of these events.Even stronger support,however, for Storm's testimony lies in the fact that despite the keypart played by Rogers in these events, he was not called upon to tes-tify, although he was employed in the plant at the time of the hearing.For these reasons we are convinced of the truthfulness of the testi-mony of Storm and Holmes, and so find.During the next few weeks Rogers conferredwithStorm severaltimes regarding the proposed organization.DeBone spoke to himtwice again,once stating that he had to be careful what he did becausethe "WagnerLabor Act" had beendeclared constitutional and thatthe Unionwas "laying for" him.Once when Storm asked Rogershow they would get some money,Rogers replied that they could printdance tickets and sellthem to therespondent at $10 each,and that he(Rogers)would get the money forprintingthe tickets.At anothertime Rogerstold Storm thatJohnston,the plant superintendent, hadsaid that he would guarantee both Storm and Holmes steady work,as long as the Ford Motor Company was in existence,if they would"go ahead with the company union organization."Sometime duringJuly1937 this whole scheme came to an end whenStorm, by takinga firm standregardinga particular grievance whichhe was handling, demonstrated his loyalty to the Union and his in-sincerity in his part in the proposed company union.Thereafternothing further was heard of this plan.The position of DeBoneas foreman of the entire Body departmentwas such that his activitiesin attemptingto create a labor organization FORD MOTOR COMPANY173are attributable under the Act to the respondent.,Rogers, because hewas acting on behalf of and with the authority of DeBone, likewisebound the respondent by his acts.The respondent's attempt to forma union, although unsuccessful, nevertheless constituted an unfairlabor practice.We find that the respondent thereby has dominatedand interfered with the formation of a labor organization ,6 and hasinterfered with, restrained, and coerced its employees in the exerciseof the right to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection.During thesame generalperiod there were other instances of super-visory hostility to the Union. In July, R. G. Hendricks, chief in-spector, approached Storm and his working group to criticize some oftheir work.In the course of the conversation Holmes asked Hendrickswhat he thought of the Union.Hendricks' reply was that he be-lieved they were doing right to organize.He continued, "Instead ofdoing like you fellows did, I believe I would join an organization thatthe company would deal with. I don't believe you will ever get tofirst base with the Automobile Workers, belonging to a big interna-tional.The thing you fellows ought to do is join a thing Ford hasa liking to and then he will bargain with you."Although at thehearing Hendricks denied having discussed the Union with men inhis department he was never questioned about this conversation, whichwas with men not in his department.We find that Hendricks madethe statements set forth above.Al Morgan, assistant foreman in the Body Build department, hada conversation with Storm in the plant during the course of whichhe said "that it wasa surething that if the Union kept on gainingstrength and going ahead the way they were, that the Ford MotorCompany certainly would not open up with a 1938 model in the faceof the fight that they figured they were going to have on their hands."Another time Morgan told Storm and Holmes that they were "saps,"that "the best thing to do was to get on the band wagon and jointhe right parade, and our jobs wouldlast."Morgan also was em-ployed at the plant at the time of the hearing but was not called as awitness.Sometimeduring the summer, W. H. Toy, foreman of the BodyBuild department, reprimanded Storm for having fallen down on pro-duction.He went on to complain about the activities of the shopoNational LaborRelationsBoard v. TheA,S.AbellCompany,97 F.(2d) 951;Swift tCompany V.National Labor Relations Board,106 F. (2d) 87(C. C. A. 10).6 The Board has in other cases heldthatan unsuccessfulattempt,on the part of theemployer, to form a labor organization,constitutesa violationof Section 8 (2) of theAct.See, for example,Matter of Millfay Manufacturing Company, Inc.andAmericanFederation of Hosiery Workers, Branch40,2 N.L. R. B. 919. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstewards, referred to as "white button boys."Storm's testimonyon this was as follows :... he told me he was sick and tired of these white-buttonboys trying to protect and be the guardian of the peace and moraleof the Ford Motor Company; that there was a possibility thatthe following year these white-button boys wouldn't be so anxiousto jump in and get their feet wet.He was referring to a littletrouble that happened over there on the line several weeks previousto that where I kind of put my feet into it. It had to be stopped,which I did.We find that by the statements of Hendricks, Morgan, and Toy, therespondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.For years it has been the respondent's custom to shut down eitherin late summer or early fall for the purpose of changing jigs andequipment for the annual new models.During the shut-down period,known as the "change-over," production employees are ordinarily laidoff.Those usually retained on the pay roll are the factory serviceemployees, service-stock employees, some of the maintenance men, andmost foremen and assistant foremen.For a portion of the time, atleast, assistant working foremen are retained for general maintenancework.The 1937 change-over began on September 4, 1937.Almost immediately thereafter, a movement was organized to obtainsignatures of employees to yellow slips.which read as follows:Mail to 411 W. 7th St., Room 712, Los Angeles.We the under-signed, are willing to return to work without affiliation to anyNational Chartered Union.We believe that the way to induceemployers to hire us is by giving him the good service and loyaltythat we expect in return.Signed ------------------------------This yellow-slip movement was sponsored, conducted,, and paid forby ordinary employees with the help of a few assistant working fore-men.The evidence shows no other connection between this movementand the respondent.Although for several days there was considerableactivity in the distribution of the yellow slips, the record does notdisclose what became of the slips or how many were signed. Theepisode ended a few days after it was begun without any specificaction being taken. In view of our finding below regarding thestatus of assistant working foremen we find that the yellow-slipmovement is not attributable to the respondent.Within a few days after the end of the yellow-slip activity, FrankGalpin, an inspector, and H. I. Dyer, an ordinary employee, draftedand circulated a petition to be submitted to the members of the Unionfor signature, demanding the resignation of Carse, Tillman, and FORD MOTOR COMPANY175Womack, the three leading officers in the Union.The concludingsentence in the petition read : "We believe this measure to be necessaryin order to reopen the plant."This petition was circulated by thetwo originators and several other employees.Three assistant work-ing foremen were active in soliciting signatures to this petition, al-though none of them were any longer members in the Union. Thepetition was eventually signed by 213 members of the Union, manyof them signing because of representations that it was the only wayin which the plant could be reopened.At a union meeting on Sep-tember 30, the petition was presented by five members, some of whomexplained it to the meeting.Then, after the union president hadspoken for a few minutes explaining that the reopening of the planthad nothing to do with the petition, a vote was taken on the petition,and it was overwhelmingly voted down.This ended the overt at-tempts at removing the Union or its officers during the change-over.We find no substantial evidence that the respondent interfered with,restrained, or coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, by initiating or participating inthe yellow-slip movement or the petition to oust the union officials.B. Formation of the I. A. W.On December 2, 1937, the union members voted to support a Na-tion-wide strike of union locals in all of the respondent's plants, inthe event that a strike should be called in the respondent's plant atRiver Rouge, Michigan. Immediately following this meeting Gal-pin, who had been one of the two originators of the petition to oustthe union officials, made preparations for the formation of an un-affiliated labor organization.He visited an establishment in LosAngeles named the League of Independent Unions and was by themreferred to a law firm named Voorhees and Voorhees, which hadengineered the organization of a number of independent unions inthe vicinity.He also sought the advice of one of his acquaintanceswho worked at the Douglas Aircraft Company.He drafted andhad printed 1000 application cards for membership in his prospectiveorganization.These he did not distribute for a while, but waiteduntil he felt the occasion ripe.In his own words, he and the two orthree he had taken into his confidence "were just making preparationsdue to our dissatisfaction so that if we desired, we would be readyto form an independent."He then began to arrange for meetingsof selected individuals to discuss the formation of this organization.The first meeting was to be held in a cafe in a nearby town onDecember 14.A few days prior to this meeting, A. G. Rogers, theassistant working foreman who had previously been DeBone's con-tact man, sent Harry Peach, an employee in his charge, away from 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe assembly line to speak to Galpin who was nearby.Galpin theninvited Peach to the meeting at the cafe.At the meeting attendedby approximately 15 employees,Galpin presided and recounted tothe group what he had learned from his study of independent unions.He also stated that he had definite information that whether or notthe plant continued depended upon the formation of a companyunion.There ensued a general discussion of independent unionsand organizational plans.One week later a second meeting washeld at thesame place, afterwhich the group visited the office of Voorhees and Voorhees to signthe articles of incorporation for the independent union, which wasby this time named Independent Automobile Workers.7At thismeeting temporary officers were informally elected.The morningafter this meeting, Rogers asked Peach what had taken place.AfterPeach had recounted the events of the meeting,Rogers said, "Allright.I will make you. . .I am going to appoint you and RedOliver and Ray Connell as organizers of the body build."There were several meetings of I. A. W. organizers during thenext few months.An organizing campaign was launched in thelatter part of January 1938.By April 15,1938,when the Unionwent on strike a.s described hereinafter,49 employees then at workhad signed I. A. W. membership cards.During this period certain assistant working foremen engaged inactivities which tended to benefit the I. A. W.'s organizing campaign.Thus one assistant working foreman,J.Heroux, handed an employeean I. A. W. pamphlet that he had picked up at the gate and re-marked, "Why don't you join a good union."Another, Vaughn,advised an employee named Johnson that if he pulled off his C. I. O.button and threw it in the ash can he would get along a lot betterand that he(Vaughn) would see that he got a raise. Sometimelater toward the end of February,just before 114 men were laid offbecause of a reduction in production,Vaughn asked Johnson if hehad signed a membership card in the I. A. W.When he told himhe had not done so, Vaughn said : "It would be a good idea, if youhaven't signed it, to sign and get it in so your name won't be on thelay-off list."Thereupon Johnson took off his union button andlater signed an application with I. A. W.During the organizing campaign Purvis, an I. A. W. organizer,was observed to come up to a desk in the plant during workinghours and deliver signed I. A. W. application cards together withmoney which he had collected from initiation fees of Van Clevenger, anemployee.Once when he did this Clevenger was talking to Gear-hart, foreman of the Chassis department,and his assistant, Hafs.7Hereinafter referredto as the I. A. W. FORD MOTOR COMPANY177There is no evidence that either supervisor reprimanded either manfor this, although strict orders had been issued that no union ac-tivitieswere to be allowed in the plant during the hours ofemployment.With the strike of the Union the I. A. W. decided to suspend allactivity until after the strike was settled and then until the presentproceedings are terminated.No attempt has been made to meetwith the management.The charter of incorporation has not yet beenissued because more funds are needed to pay the attorney's fee thanare in the I. A. W. treasury.C. Conclusions regarding the I. A. W.We have found that during the summer of 1937 the respondent,through certain supervisory employees, engaged in activities cal-culated to injure the Union.There is, however, no demonstratedconnection between those activities and the formation of the I. A. W.The only circumstance tending to link the I. A. W. with the re-spondent is the assistance given the I. A. W. by certain assistantworking foremen.The authority of assistant working foremen inthe plant is similar to that of a "straw boss."Although they aresometimes consulted as to lay-offs and hirings, they act only in ad-visory capacities and ordinarily are not consulted at all.The fore-man makes up the lists from which men are rehired mainly fromhis own direct observation of the men under him. The assistantworking foremen were eligible for membership in the Union, andprior to July 1937 many of them had been members. As indicatedbelow, the Union now desires to have them included in the collectivebargaining unit.It is true that Rogers had been the go-between for DeBone in theattempted formation of a company union during the early part ofthe summer.There is, however, no evidence that he took any partin initiating the I. A.W. The evidence indicates only that afterthe I. A. W. had been started, he made certain attempts to assist it.We feel that he was acting on his own initiative in these latter matters,and not on behalf of the respondent.In view of all the circumstances, the evidence does not sustainthe allegation that the respondent dominated or interfered with theformation or administration of the I. A. W. or contributed financialor other support to it.D. The refusal to bargain1.The appropriate unitAt the hearing the union president testified that the Union con-sidered the appropriate bargaining unit to include all non-salaried 178DECISIONSOF NATIONALLABOR RELATIONS BOARDproduction, maintenance, shipping, receiving, and service-stock em-ployees of the respondent working at Long Beach, California, in-cluding unsalaried foremen, assistant foremen, assistant workingforemen, and timekeepers, but excluding all employees working inthe factory service department.The respondent made no attemptto dispute the appropriateness of this unit, and we see no reasonfor rejecting it as inappropriate.We find that the respondent'sunsalaried production, maintenance, shipping, receiving, and service-stock employees working at Long Beach, California, including un-salaried foremen, assistant foremen, assistant working foremen, andtimekeepers, but excluding all employees working in the factoryservice department, constitute a unit appropriate for the purposesof collective bargaining and that such unit insures to employees of therespondent the full benefit of their right to collective bargaining andotherwise effectuates the policies of the Act.2.Representationby the Union of themajority in the appropriateunitAs stated above, the Union's financial secretary produced 927 mem-bership cards at the hearings.He testified that most of these hadbeen signed between April and June 1937. These cards, togetherwith the dues records of the Union, were compared with the pay rollfor the weeks of January 10, April 15, and June 6, 1938.On Janu-ary 10, 1938, out of 775 employees within the appropriate bargainingunit on the pay roll for that date, 519 were in good standing in theUnion,8 of which number 4 had signed I. A. W. application cards.On April 15, 1938, out of 648 employees within the appropriate bar-gaining unit on the pay roll for that date, 436 were in good standingin the Union, of which number 7 had signed I. A. W. applicationcards.No evidence sufficient to disprove this majority status wasintroduced.Defections which occurred after April 15 were, as wefind below, the result of the disrupting effect of the respondent'sunfair labor practices and hence not effective to destroy the majoritystatus of the Union.We find that from January 10 to April 15, 1938, inclusive, andat all times thereafter, the Union was the duly designated repre-sentative of a majority of the respondent's employees in the appro-priate unit for the purposes of collective bargaining, and that pur-suant to Section 9 (a) of the Act, it was the exclusive representativeof all the. employees in such unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.8The financial secretary of the Union testified that a member was not suspended fromthe Union for non-payment of dues until he was more than 3 months in arrears. FORDMOTOR COMPANY1793.The refusal to bargainPrior to 1938 there had been numerous contacts between the unionrepresentatives and various representatives of the respondent.Nowritten contract, however, had been negotiated or executed betweenthe parties.Despite a memorandum from the main office at Dear-born, Michigan, requiring the superintendent to make detailed verifi-cation of a labor organization's authority, to represent employees be-fore dealing with such organization, the respondent never raised anyquestion as to the Union's right to represent the employees.At aconference in February 1938 between the union president and severalofficials of the respondent, the union president stated that unless aparticular demand was met at least 90 per cent of the respondent'semployees would go out on strike.To this Hill, the employmentmanager, replied that he did not believe that the Union could get 10per cent of the employees to go on strike. Thereupon the plantsuperintendent reprimanded Hill and said that there was no discus-sion as to whether the Union represented a majority of the employeesin the plant.During the early part of 1938 there were mass lay-offs at the plantdue to decreased production.The Union took the position that thework should be spread out among the employees and that none ofthem should be laid off. The respondent, however, refused this.On March 4, 1938, during a temporary shut-down, the secretary oftheUnion wrote Johnston, the plant superintendent, requesting aconference with the bargaining committee on March 7, at a specifiedhour.At the appointed time, two members of the bargaining com-mittee called the office of the respondent and were informed thatJohnston had gone to Los Angeles, and was not available, but thatHill, the employment manager, would "come out."After a delay ofhalf an hour Hill came from his office and talked to them in the lobbyof the main office.He announced that he had orders not to conferwith them as a committee and that he would not meet them as acommittee, but that he would meet each one individually if they,as individuals, had personal grievances to discuss.After, some dis-cussion, in which Hill refused to change his position, the two com-mitteemen left the office.On March 10, 1938, pursuant to written notice to all its members,the Union took a vote in which 272 voted for and 69 against author-izing the Strategy Committee to call a strike when and if theoccasion should arise.The plant resumed production on April 4, 1938. Shortly beforeApril 15, 1938, the respondent was considering a further reductionof production and personnel, and word of the prospective lay-off 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDstarted through the plant.During the lunch period on April 15, theStrategy Committee held a meeting at which they instructed theBargaining Committee to approach the management on the proposi-tion of observing seniority in lay-offs and other matters. Immediateaction was deemed imperative in order to have the rule in effect thatday, at the close of which the lay-off was expected to take place.The Strategy Committee further determined that if the managementrefused to confer with the Bargaining Committee, a strike wouldbe immediately called.Thereupon several members of the Bargain-ing Committee approached the main office for the purpose of con-ferring with Johnston.They were refused admittance to the mainoffice by Burnett, the head of the factory service department.There-upon the work bell sounded and they were ordered to return to theirwork.Carse, the union president and a member of the BargainingCommittee, explained to his foreman, Elliott, that unless Johnstonwould agree to meet with the committee, the entire plant would goon strike.Elliott went twice to see Johnston and both times reportedthat Johnston refused to meet them.We find that Johnston did sorefuse.After the second report, Carse notified the Strategy Com-mittee, and a strike was called at 1:30, 121 men walking out andforming a picket line.The next morning 501 employees did notwork either because of the strike or because of the lay-off, 386 ofthem registering as strikers.At the time of the hearing the strikewas still in progress and the picket line was being maintained.Onehundred and nine of the registered strikers, however, had returned towork at the plant.From the foregoing facts it is evident that the respondent refusedto bargain collectively with the Union, both on March 7, 1938, andon April 15, 1938.On the earlier date the respondent's superintend-ent absented himself without explanation or forewarning.He leftno one with authority to negotiate with the Bargaining Committee.On April 15 Superintendent Johnston openly refused to meet theBargaining Committee despite its repeated. requests.The respondentmaintains that because no request to bargain had been made betweenMarch 7 and April 15, the request at this date accompanied by astrike threat was insincere and not made in good faith.The requestmade on March 7 during the shut-down was refused. Thereafterthe plant remained closed until April 4, when it opened with over650 men employed.No further mass lay-off was ordered until thatof April 15.Therefore, as far as lay-offs were concerned, no furtheroccasion for a conference arose from March 7 to April 15. It shouldalso be noted that there is- no evidence that the Bargaining Com-mitteementioned striking until after it had already been refused FO'R'DMOTOR COMPANY181admittance to Johnston's office.The immediacy of the prospectivelay-off and the respondent's previous refusal to meet with them fur-nish ample explanation for the urgent nature of the demand andfor the drastic steps taken to enforce the demand. In the absenceof more cogent proof than it has advanced here, the respondent can-not be heard to assert, after flatly rejecting a request to bargain, thatthe request was insincere.The respondent further maintains that the request for a conferencewas. not for the purpose of discussing the prospective lay-off but inorder to discuss the disciplinary lay-off of a union member for 1 weekbecause he had engaged in a fist fight in the shop. The respondentestablished that this matter had been previously discussed with Hill,who was the proper representative with whom to discuss such in-dividual grievances.At that time Hill had refused to alter his originaldecision to lay the union member off. It is apparent from the testi-mony that the fight was one of the subjects to be discussed with John-ston, but there is no reason to disbelieve testimony to the effect thatthe prospective lay-off was the main reason for the desired conference.With the prospect of a lay-off of several hundred employees thatnight, it is not reasonable to suppose that the Bargaining or StrategyCommittee would spend the time attempting to confer exclusivelyconcerning the laying off of one employee for 1 week. The respondent,however, relies on a part of a statement made by the union chairmanon May 24, 1938, at which time he was applying for unemploymentrelief.'The statement itself is not inconsistent with the existence ofother matters to be discussed with Johnston, and we find that it doesnot establish the respondent's contention.The respondent might haveascertained the nature of the Union's proposals to its own satisfactionby the simple expedient of meeting with the committee as requested.It cannot now justify its refusal to negotiate by asserting that theproposed agenda was otherwise than as represented by the Union. Inshort, we find no satisfactory explanation whatsoever for the respond-ent's refusal to meet with the union committee.We find that the respondent, on March 7 and April 15, 1938, refusedto bargain collectively with the Union as the exclusive representativeof all the employees in the appropriate unit.As a direct result of suchrefusal a number of the respondent's employees struck.9 The statement is as follows:"After this altercation they came up and tapped the twomen on the shoulder and told them they were wanted in the office. Both men were laidoff for a week ; due to the fact that we considered our man was not responsible and theother man deliberately picked the fight,we did not feel that the company was justifiedin laying this man off. Under the conditions we were willing to pay this man's salaryfor the day he lost if he were brought back the next day. That was the second altercationthat happened that week.We asked for a meeting with the executives of the plant atthe superintendent's office, but they refused.There was nothing else to do." 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in SectionI above, havea close, intimate,and substantialrelation to trade, traffic,and commerce,among the several States, andtend to lead and have led to labor disputes burdeningand obstructing-commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we will order the respondent to cease and desist fromsuch practices.In addition, since we have found that the respondentillegally attempted to form a labor organization, we shall order it tocease and desist such activities in particular.We will also order the respondent, upon request, to bargain col-lectively with the Union as the exclusive representative of its employeeswithin the unit which we have found to be appropriate.The respondent contends, however, that the Union no longer repre-sents a majority of the employees within the appropriate unit, andthat an order to bargain collectively with the Union is accordinglyimproper.Prior to the respondent's unfair labor practices the Unionhad the membership of a large majority of the employees. Because ofthose unfair labor practices a large number of members went out onstrike.The strikers were still employees within the meaning of Sec-tion 2 (3) of the Act and were still within the appropriate unit forcollective bargaining.On June 6, at the time of the hearing, 278registered strikers were not working at the respondent's plant.Therewas no testimony to establish how many of them, if any, had re-ceived substantially equivalent employment elsewhere.One hundredand eight employees who had registered as strikers had at this samedate returned to work and were no longer union members in goodstanding. In fact, on June 6 there were 148 employees working in theplant who had been members in good standing on January 10. Noemployee of the 393 working in the plant on June 6 was a member ingood standing.Such defections from the Union were plainly theresult of the disrupting effect of the respondent's refusal to bargainand the consequent strike.We cannot allow the respondent to relieveitself by the very means forbidden by the Act of the obligation tobargain collectively.1°For this reason our order to bargain is properand will effectuate the policies of the Act.w InMatter of Inland Steel CompanyandSteelWorkers Organizing Committee andAmalgamated Association of Iron,Steel and Tin Workers of North America LodgeNos.64,1010,and 1101, 9N. L. R. B. 783, we said,in language equally applicable here : "The neces- F'O'RDMOTORCOMPANY183Since the strike was caused by the respondent's unfair labor prac-tices,we shall, in accordance with our usual custom, order the re-spondent, upon application, to offer reinstatement to their former orsubstantially equivalent positions to those employees who went outon strike and have not since been fully reinstated.Such reinstate-ment shall be effectuated in the following manner :All employeeshired after the commencement of the strike shall, if necessary to pro-vide employment for those to be offered reinstatement, be dismissed.If, thereupon, by reason of a reduction in force there is not sufficientemployment immediately available for the remaining employees in-cluding those to be offered reinstatement, all available positions shallbe distributed among such remaining employees in accordance withthe respondent's usual method of reducing its force, without discrimi-nation against any employee because of his union affiliation or ac-tivities, following a system of seniority to such extent as has hereto-fore been applied in the conduct of its business.Those employeesremaining after such distribution, for whom no employment is im-mediately available, shall be placed on a preferential list preparedin accordance with the principles set forth in the previous sentenceand shall thereafter, in accordance with such list, be offered employ-ment in their former or in substantially equivalent positions, as suchemployment becomes available and before other persons are hiredfor such work.Each of the employees thus ordered reinstated or placed on a pref-erential list shall also be entitled to back pay beginning 5 days afterhis application for reinstatement, pursuant to our order, in the eventthat respondent does not reinstate him or place him on a pref-erential list, in accordance with our order, within such 5 days.Suchback pay, if it becomes due, shall consist of a sum equal to the amountthe employee would normally have earned from the respondent aswages or salary during the period for which back pay is ordered,less the employee's net earnings during such period.,,sary delays incident to the adjudication of a disputehavepostponed the Board's orderuntil a time considerably subsequent to the original wrongful refusal to bargain.Therefusal to bargain collectively disrupts the morale of the men, has a deterring effect uponthe organizationalactivity of theUnion and a discouraging influence on members alreadygained which tends to induce them to drop from the ranks...If an order to bargaincollectively cannot be deemed an appropriate remedy for the refusal to bargaincollectivelyunless the[Union's]majority is kept intact until the Board can issue a decision, theplain policy and intentof the Actwill be defeated.The respondent would be permittedfurther to evade the obligation of Section 8 (5) by profiting from the discouraging effectsof Its already accomplished violationof that veryobligation.We cannotconcede thevalidityof such a doctrine of futility,and we hold that to effectuate the policies of theAct, therespondent's refusal to bargain must be remedied by an order to bargain, basedon the majority obtaining on the dateof therefusal to bargain."11By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondents,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking work elsewhere.SeeMatter of283029-41-vol. 18-13 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE PETITIONIn view of our findings in Section III D 2, above, as to the appro-priate bargaining unit and the designation of the Union by a ma-jority of the respondent's employees in the appropriate unit as theirrepresentatives for the purposes of collective bargaining, it is notnecessary to consider the petition of the Union for certification ofrepresentatives.Consequently the petition for certification will bedismissed.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceedings, the Board makes the following :CONCLIISIONS OF LAW1.International Union, United Automobile Workers of America,Local No. 406, and Independent Automobile Workers, are labororganizations within the meaning of Section 2 (5) of the Act.2.The unsalaried production, maintenance, shipping, receiving,and service-stock employees working in the respondent's Long Beach,California plant, including unsalaried foremen, assistant foremenand assistant working foremen, and timekeepers, but excluding allemployees working in the factory service department, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.3. International Union, United Automobile Workers of America,Local No. 406, was on January 10, 1938, and at all times since hasbeen, the exclusive representative of all such employees for the pur-poses of collective bargaining, within the meaning of Section 9 (a)of the Act.4.By refusing to bargain collectively with International Union,United Automobile Workers of America, Local No. 406, on March7 and April 15, 1938, and at all times thereafter, as the exclusiverepresentative of its employees in an appropriate unit, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged, in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local 2590,8 N. L. R.B. 440.Monies received forwork performed upon Federal,State, county,municipal, or other work-relief projects arenot considered as earnings,but, as provided below in the Order, shall be deducted fromthe sum due the employee, and the amount thereof shall be paid over to the appropriatefiscalagency of the Federal,State. county,municipal,or other government or govern-ments which supplied the funds for said work-relief projects.SeeMatter of RepublicSteel CorporationandSteelWorkers Organizing Committee,9 N.L. R. B. 219. FORD MOTORCOMPANY1856.By dominating and interfering with the formation of a labororganization,although none was formed at the time, the respondenthas engaged in unfairlabor practices, within the meaning of Section8 (2) of the Act.7.The aforesaidunfairlabor practices are unfair labor practicesaffecting commercewithin the meaning of Section 2 (6) and (7)of the Act.8.The respondent has not dominated or interfered with, the for-mation or administrationof, or contributed financial or other supportto Independent Automobile Workers, within the meaning of Section8 (2) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Ford Motor Company, Long Beach, California, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile Workers of America, Local No. 406, as the ex-clusive representative of its unsalaried production, maintenance, ship-ping, receiving, and service-stock employees working at its LongBeach, California, plant, including unsalaried foremen, assistant fore-men, assistant working foremen, and timekeepers, but excluding allemployees working in the factory service department;(b)Dominating or interfering with the formation or administra-tion of, or contributing support to, any labor organization amongits employees;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Union,United Automobile Workers of America, Local No. 406, as the ex-clusive representative of its unsalaried production, maintenance, ship-ping, receiving, and service-stock employees working at its LongBeach, California, plant, including unsalaried foremen, assistantforemen, assistant working foremen, and timekeepers, but excludingall employees working in the factory service department; 186DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Upon application offer to those employees who went on strikeon April 15, 1938, and thereafter immediate and full reinstatementto their former or substantially equivalent positions without preju-dice to their seniority or other rights or privileges, in the mannerset forth in Section V above, placing those employees for whomemployment is not available upon a preferential list in the mannerset forth in said section, and thereafter, in said manner, offer thememployment as it becomes available;(c)Make whole the employees ordered to be offered reinstatementfor any loss of pay they may have suffered by reason of the respond-ent'srefusal to reinstate them, upon application following theissuance of this Order, by payment to them respectively,of a sumofmoney equal to that which each would normally have earnedas wages during the period from five (5) days after the date ofsuch application for reinstatement to the date of the offer of employ-ment or placement upon the preferential list required by paragraph(b) above, less his net earnings during that period; deducting, how-ever, from the amount otherwise due to each of the said employees,monies received by said employee during the said period for workperformed upon Federal, State, county, municipal, or other work-relief projects and pay over the amount so deducted to the appro-priate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said work-reliefprojects;(d)Post immediately in conspicuous places in its plant at LongBeach, California, and maintain for a period of at least sixty (60)consecutive days, notices to its employees stating that the respondentwill ceaseand desist in the manner set forth in 1 (a), (b), and(c) and that it will take the affirmative action set forth in 2 (a),(b), and (c) of this Order,;(e)Notify the Regional Director for the Twenty-first Regionin writing within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.AND IT IS FURTHERORDERED that the complaint be, and it herebyis, dismissed in so far as it alleges that the respondent has dominatedor interfered with the formation or administration of IndependentAutomobile Workers or contributed financial or other support thereto.AND IT IS FURTHERORDEREDthat the petition for investigation andcertification of representatives filed by International Union, UnitedAutomobileWorkers of America, Local No. 406, be, and it herebyis, dismissed.